Case 1:20-cv-13962-RMB-AMD Document 24 Filed 06/15/21 Page 1 of 2 PageID: 141



NOT FOR PUBLICATION

               IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEW JERSEY
                          CAMDEN VICINAGE
               _______________
                               :
TONI FLY,                      :
aka WILLIAM ANTHONY FLY,       :
                               :    Civ. No. 20-13962 (RMB/AMD)
               Plaintiff       :
                               :
          v.                   :          OPINION
                               :
UNITED STATES DEPARTMENT       :
OF JUSTICE, et al.,            :
                               :
               Defendants      :
                               :

      On October 5, 2020, the United States District Court, Southern

District    of   Illinois   transferred    this   prisoner   civil   rights

complaint to this Court based on venue. (Transfer Order, Dkt. No.

9.) On December 8, 2020, this Court issued a Memorandum and Order,

administratively terminating this matter for failure to pay the

filing fee or submit a properly completed application to proceed

in forma pauperis under 28 U.S.C. § 1915. (Mem. and Order, Dkt.

No. 19.) The Court further directed Plaintiff to file an amended

complaint to replace the series of affidavits and motions filed

prior to the Court’s screening of the complaint pursuant to 28

U.S.C. §§ 1915(e)(2)(B), 1915A(b)(1) and 42 U.S.C. § 1997e(c)(1).

(Id.) On March 9, 2021, legal mail sent to Plaintiff was returned

to the Court as undeliverable. (Dkt. No. 23.) Plaintiff has not

notified the Court of her new address.
Case 1:20-cv-13962-RMB-AMD Document 24 Filed 06/15/21 Page 2 of 2 PageID: 142



I.    DISCUSSION

      Local Civil Rule 10.1(a) provides, in relevant part:

              unrepresented parties must advise the Court of
              any change in their . . . address[es] within
              seven days of being apprised of such change by
              filing a notice of said change with the Clerk.
              Failure to file a notice of change may result
              in the imposition of sanctions by the Court.

      Dismissing a complaint without prejudice is an appropriate

remedy for noncompliance with this rule.            See Archie v. Dept. of

Corr., Civ. No. 12-2466 (RBK/JS), 2015 WL 333299, at *1 (D.N.J.

Jan. 23, 2015) (collecting cases). Plaintiff has not provided the

Court with a notice of change of address.

II.   CONCLUSION

      The    Court   will   dismiss   this    Complaint   without   prejudice

pursuant to Local Civil Rule 10.1(a), subject to reopening upon

Plaintiff’s timely notice of her new address.



An appropriate order follows.



Dated:      June 14, 2021



                                             s/Renée Marie Bumb
                                             RENÉE MARIE BUMB
                                             UNITED STATES DISTRICT JUDGE
